In a proceeding pursuant to Family Court Act article 4, the appeal is from an order of the Family Court, Westchester County (Spitz, J.), entered January 23, 1997, which denied the father’s objections to an order of the same court (Hochberg, H.E.), dated October 24, 1996, which, after a hearing, directed him to pay to the petitioner $22,360, plus interest for arrears of child support.
Ordered that the order is affirmed, with costs.
The appellant’s argument that the petition should have been dismissed on the grounds of laches, waiver, or estoppel because the petitioner did not bring this proceeding until some 13 years after he defaulted on his child support obligations is not properly before this Court, as it is dependant on the resolution of factual issues and thus may not be raised for the first time on appeal. In any event, this claim is without merit (see, Matter of Dox v Tynon, 90 NY2d 166, 168).
The appellant’s remaining objections were properly denied.
The Hearing Examiner properly awarded interest on the amounts due (see, Domestic Relations Law § 244).
Mangano, P. J., Bracken, Copertino and Santucci, JJ., concur.